--------------------------------------------------------------------------------

Exhibit 10.46
 
ADDENDUM XVII
TO
SPRINT PCS MANAGEMENT AGREEMENT


Manager:
Shenandoah Personal Communications, LLC
 
 
Service Area:
Altoona, PA #12
 
Hagerstown, MD-Chambersburg, PA-Martinsburg, WV #179
 
Harrisburg, PA #181
 
Harrisonburg, VA #183
 
Washington, DC (Jefferson County, WV only) #471
 
Winchester, VA #479
 
York-Hanover, PA #483



This Addendum XVII dated as of April 11, 2014, contains certain additional and
supplemental terms and provisions to that certain Sprint PCS Management
Agreement entered into as of November 5, 1999, by the same parties as this
Addendum (or their predecessors in interest), which Management Agreement was
initially amended by Addenda I-XVI (as so amended, the “Management Agreement”).
The terms and provisions of this Addendum control, supersede and amend any
conflicting terms and provisions contained in the Management Agreement. Except
for express modifications made in this Addendum, the Management Agreement
continues in full force and effect.
 
Capitalized terms used and not otherwise defined in this Addendum have the
meanings ascribed to them in the Management Agreement. Section and Exhibit
references are to Sections and Exhibits of the Management Agreement unless
otherwise noted.
 
This Addendum is effective on the date written above (the “Effective Date”).


On the Effective Date, the Management Agreement is modified as follows:



1. The last paragraph of Section 1.1 of the Management Agreement is amended to
read as follows:



Subject to the terms and conditions of this agreement, including, without
limitation, Sections 1.9, 9.5 and 12.1.2, Sprint PCS has the right to unfettered
access to the Service Area Network to be constructed by Manager under this
agreement.  Except with respect to the payment obligations under Sections 1.4,
1.9.2, 1.10, 3.1.7, 3.8, 4.4, 9.3, 10.2, 10.5, 10.6, 10.8, 10.9, 12.1.2 and
Article XIII of this agreement, Sections 2.1.1(d), 2.1.2(b), 3.2, 3.3, 3.4,
5.1.2, 3.5 and Article VI of the Services Agreement and any payments arising as
a result of any default of the parties’ obligations under this agreement and the
Services Agreement, the Fee Based on Billed Revenue described in Section 10.2.1
of this Agreement, the Prepaid Management Fee described in 10.2.7.3 of this
Agreement, the LTE Fee described in Section 10.2.7.4 of this Agreement, the
Command Center Fee described in Section 10.2.7.5 of this Agreement and the Net
Service Fee, the Prepaid CPGA Fee, Prepaid CCPU Fees and LTE Data Core Services
Fee described in the Services Agreement will constitute the only payments
between the parties under the Management Agreement, the Services Agreement and
the Trademark License Agreements.
1

--------------------------------------------------------------------------------

2. A new Section 3.8 is hereby inserted into the Management Agreement:




 
3.8
INSTALLMENT BILLING



3.8.1.         INSTALLMENT BILLING PROGRAM DESCRIPTION.  Sprint PCS or one of
its Related Parties is implementing an installment billing program that allows
customers to purchase certain designated handsets, devices, tablets and
potentially accessories (collectively, “Installment Products”) from Sprint PCS
on an installment payment basis (“Installment Billing Program’).  Sprint PCS
will periodically notify Manager of the products that are designated as
Installment Products .  Under the Installment Billing Program, customers must
pay the full Suggested Retail Price (“SRP”) (or another price determined by
Sprint PCS in its sole discretion) for Installment Products through monthly
installment payments or a combination of a down payment and monthly installment
payments.  The customer must execute a separate contract (the “Retail
Installment Contract”) in addition to the service agreement.  Additionally,
after a specified number of consecutive monthly installment payments in
accordance with the terms of the Installment Billing Program, customers have the
option to give back their current Installment Product in good working order as
described in Section 3.8.5.2 below (if there are installment payments
remaining), and execute a new Retail Installment Contract to obtain a new
Installment Product. Only certain Qualified Service Plans, and Installment
Products, in certain locations, and specific customers meeting specific
requirements will be eligible for the Installment Billing Program, as specified
by Sprint PCS in its sole discretion and periodically provided by Sprint PCS.
Qualified Service Plans are valid postpaid service plans for Sprint PCS services
that are offered to customers at the time the customer elects the Installment
Billing Program.  Prepaid service offerings are not considered Qualified Service
Plans.
 

3.8.2. COMPENSATION.

 

3.8.2.1. Commissions.  Neither Manager nor its distributors are entitled to any
commissions or other compensation from Sprint PCS or the customer relating to
the Retail Installment Contract except for the Installment Product compensation
payable below.

 

3.8.2.2. Installment Product Compensation. Manager Inventory, Product Title
Transfer.  Manager and its distributors may fulfill Installment Products
purchased by customers under the Installment Billing Program from products owned
by Manager from Manager’s inventory. Manager acknowledges that for an
Installment Product provided to a customer executing a Retail Installment
Billing Contract that is purchased from a Manager owned facility or from one of
Manager’s distributors, title and ownership of the Installment Product will
transfer to the Sprint PCS designated Related Party immediately prior to the
execution of the Retail Installment Billing Contract by the customer.   Upon
transfer of title and ownership of the Product from Manager to such Sprint PCS
Related Party, provided that Manager or its distributor enters the transaction
into the Sprint PCS systems, has provided the Installment Product to the
customer, and has obtained an executed Retail Installment Billing Contract and
collected the applicable sales tax from the customer and any down payments
required, Sprint PCS will pay to Manager an amount equal to the SRP for the
Installment Product, less any down payment collected by Manager or its
distributor (the “Net Purchase Price”).  Sprint PCS will pay Manager within
31-60 days of the title and ownership transfer to Sprint PCS.  If for any reason
the Installment Billing transaction is not consummated between the Sprint PCS
Related Party and the customer, no transfer of title and ownership of the
Product will occur, and no Installment Product compensation is due from Sprint
PCS to Manager.



2

--------------------------------------------------------------------------------

3.8.3. PRICING / DOWN PAYMENT.  Sprint PCS will establish all terms related to
the Installment Billing Program, including Installment Product installment
billing pricing (for example SRP), down payment, finance terms (including
length), and finance charge, if applicable.  Manager may not alter the terms, or
establish any additional terms related to the Installment Billing Program.  If
directed by Sprint PCS for applicable customers, Manager will collect a down
payment established by Sprint PCS on certain Installment Products.  Manager will
retain the down payment, and the down payment will be applied against the amount
Sprint PCS will reimburse Manager for under Section 3.8.2.2 above for the
transfer of title and ownership of the Product.

 

3.8.4. SALES TAX AND SURCHARGES.  Because the sale of the Installment Product to
the Sprint PCS customer under the Installment Billing Program is a sale of a
Sprint PCS Related Party owned product, Manager must collect or cause its
distributors to collect sales tax on the Sprint PCS Related Party’s behalf for
the sale of the Installment Product.  Manager or its distributor will calculate
the appropriate sales tax based upon the jurisdiction in which the transaction
occurs, and will remit the sales tax within 30 days to Sprint PCS as directed by
Sprint PCS.  Manager and its distributors will comply with all processes and
procedures established by Sprint PCS related to such remittance.  In addition to
any of its other rights under the Agreement, Sprint PCS may collect
reimbursement from Manager for any under-collection of sales tax within the
applicable statute of limitations, as extended within any taxing jurisdictions,
plus any interest and penalty that Sprint PCS is obligated to pay as a result of
such under-collection.

 
In certain jurisdictions, Sprint PCS may require Manager to collect surcharges.
Sprint PCS will periodically notify Manager of such jurisdictions.  Manager will
collect or cause its distributors to collect the surcharges from the customer at
the rate and in the manner as directed by Sprint PCS. In addition to any of its
other rights under the Agreement, Sprint PCS may collect reimbursement from
Manager for any under-collection of such surcharges within the applicable
statute of limitations, as extended, plus any interest and penalty that Sprint
PCS is obligated to pay as a result of such under-collection.
3

--------------------------------------------------------------------------------

3.8.5. RETAIL INSTALLMENT BILLING CONTRACTS.  The Retail Installment Billing
Contracts to be executed by customers will vary between jurisdictions.  Manager
will ensure that Manager’s Facilities utilize the appropriate Retail Installment
Billing Contracts supplied by Sprint PCS in the jurisdiction where such Facility
is located, as directed by Sprint PCS.  Manager must return executed Retail
Installment Billing Contracts to Sprint PCS, as directed by Sprint PCS.  If
Manager fails to return the correct executed Retail Installment Billing Contract
to Sprint PCS, in addition to any other remedies under the Agreement, Sprint PCS
will not be required to reimburse Manager for the Installment Product price.

 

3.8.5.1. Ineligible Plans/ Ineligible Products. Only certain Services Plans are
available for the Installment Billing Program, and only Installment Products are
eligible for the Installment Billing Program.  Manager must ensure that
customers are activated on the proper Service Plans, and utilize only eligible
Installment Products.  If Manager activates a customer on an ineligible Service
Plan or ineligible product, in addition to any other remedies under the
Agreement, Sprint PCS will not be required to reimburse Manager for the product
price.

 

3.8.5.2. Qualified Installment Billing Handset Upgrades. For a customer to
upgrade their current handset under the Installment Billing Program, in addition
to customer’s meeting all eligibility requirements for a Qualified Installment
Billing Handset Upgrade, customers who have remaining payments on their Retail
Installment Billing Contracts will be required to Give Back their current
handset to the Manager (the “Give Back Handset”), and execute a new Retail
Installment Billing Contract.  Manager will ensure that only upgrade eligible
customers execute Retail Installment Billing Contracts. Manager will ensure that
the Give Back Handset must power on and have no broken, cracked or missing
pieces, and comply with any additional requirements on the handset established
by Sprint PCS from time to time.  Manager must return that handset to Sprint PCS
as specified in Section 3.8.6 below.

 

3.8.6. RETURNS / EXCHANGES / GIVE BACK.

 

3.8.6.1. Returns.  If a customer returns an Installment Product under the
Installment Billing Program to Manager within 14 days of Service Activation as
part of the current version of Sprint PCS’s Satisfaction Guarantee or if a
customer returns a defective Installment Product to Manager within 14 days of
Service Activation, Manager must return that Installment Product to Sprint PCS
in accordance with Sprint PCS’s then current returns process, subject to any
additional processes as directed by Sprint PCS.  During the return process,
title and ownership of the Installment Product will be as follows.  When the
customer returns the Installment Product to Manager or its distributor, title
and ownership of the Installment Product will first pass back to the designated
Sprint PCS Related Party.  Sprint PCS will then charge Manager the Net Purchase
Price for the Installment Product and title and ownership of the Installment
Product will pass to Manager.

4

--------------------------------------------------------------------------------

3.8.6.2. Exchanges.  If a customer exchanges an Installment Product under the
Installment Billing Program with Manager within 14 days of Service Activation as
part of the current version of Sprint PCS’s Satisfaction Guarantee, Manager must
return that Installment Product to Sprint PCS in accordance with Sprint PCS’
then current returns process, subject to any additional processes as directed by
Sprint PCS.   During the exchange process, title and ownership of the
Installment Product will be as follows.  When the customer returns the
Installment Product that they are exchanging to Manager, title and ownership of
the Installment Product will first pass to Sprint PCS.  Sprint PCS will then
charge Manager the Net Purchase Price for the Product and title and ownership of
the Installment Product will pass to Manager.   When Manager returns the
Installment Product to Sprint PCS, Sprint PCS will repay Manager the Net
Purchase Price for the Installment Product and title and ownership of the
Product will pass back to the designated Sprint PCS Related Party.  For the new
Installment Product purchased by the customer as part of the exchange, Manager
must ensure that the customer executes a new Retail Installment Billing Contract
for the new Installment Product.  In the cases where due to exchanges of
Installment Products, Sprint PCS has charges for the Net Purchase Price of
Installment Products due from Manager, and payment due to Manager for the Net
Purchase Price of separate Installment Products, Sprint PCS may net out the
payments.

 

3.8.6.3. Give Back.  When Manager receives a Give Back handset (as defined in
Section 3.8.5.2 above) as part of a Qualified Installment Billing Handset
Upgrade, Manager must return that Give Back Handset to Sprint PCS. A Qualified
Installment Billing Handset Upgrade means the activation of an Installment
Product (provided the customer’s existing handset had been active on the line of
service for more than 14 continuous days prior to the upgrade transaction) for
an existing customer to replace their existing handset in accordance with
Sprint’s current customer-facing Handset Upgrade Program, posted on either
Sprint’s intranet site for Manager owned stores using RMS or on the Sprint
Indirect Website.   Manager will utilize Sprint PCS’ then existing returns
process, subject to any additional processes as directed by Sprint PCS.  Title
and ownership of the Give Back Handset will pass to the designated Sprint PCS
Related Party when customer provides the Give Back Handset to Manager.  If
Manager fails to return the Give Back Handset to Sprint PCS, Manager will be
charged a fee that approximates the value of the Give Back Handset, as
reasonably determined by Sprint PCS.

5

--------------------------------------------------------------------------------

3.8.7. ELIGIBLE LOCATIONS / SPECIFIC REQUIREMENTS.  The Installment Billing
Program will only be available in certain jurisdictions, as approved by Sprint
PCS in its sole and absolute discretion.  Sprint PCS will provide Manager with
the approved jurisdictions.  Sprint PCS may withdraw the program from certain
jurisdictions from time to time.  Manager will ensure that the Installment
Billing Program is offered only in approved jurisdictions, and will ensure that
facilities in non-approved jurisdictions will not make available the Installment
Billing Program.  Additionally, certain requirements may apply only to certain
jurisdictions (for example, limits on the number of installment transactions per
customer per day), and Manager will comply and cause its distributors to comply
with all such requirements as directed by Sprint PCS. If Manager or its
distributors sells in unapproved jurisdictions or fail to comply with
jurisdictional requirements, in addition to any other remedies under the
Agreement, Sprint PCS will not be obligated to reimburse Manager for the Product
price.




3.8.8. SPRINT PCS INDIRECT WEBSITE / TRAINING.  Policies, processes and
procedures related to Manager’s participation in the Installment Billing Program
will be posted either on Sprint PCS’ internal on Sprint’s intranet site for
Manager owned stores using RMS or on the Sprint Indirect Website. As described
in the Agreement, Manager and its distributors are responsible for checking
Sprint’s intranet site and the Sprint Indirect Website for new and updated
policies, processes and procedures, and must ensure that Manager, it
distributors and their employees, subcontractors, agents and subagents comply
with such policies, processes and procedures.  Additionally, Manager and its
distributors must participate in all training required by Sprint PCS related to
the Installment Billing Program.

 

3.8.9. MODIFICATIONS.  Sprint PCS may change or withdraw the Installment Billing
Program at any time, effective immediately upon notice by Sprint PCS.  Manager
agrees to participate in the Installment Billing Program in accordance with the
terms of this Section 3.8, including any changes implemented by Sprint PCS. 
Manager’s continued performance after a change to the Installment Billing
Program goes into effect constitutes acceptance of that change.

 

3.8.10. TRUTH IN LENDING ACT.  Manager hereby acknowledges and agrees that for
the purposes of Section 16.1 of the Management Agreement, “applicable law”
specifically includes the Truth in Lending Act.




3. The first sentence of the second paragraph of Section 10.2 is deleted and
replaced with the following:



6

--------------------------------------------------------------------------------

“Billed Revenue” is all customer account activity (e.g., all activity billed,
attributed or otherwise reflected in the customer account) during the calendar
month for which the fees and payments are being calculated (the “Billed Month”)
for Sprint PCS Products and Services (including Network Vision Products and
Services, but excluding Prepaid Network Vision Products and Services) related to
all customer accounts assigned to the Service Area except  (i) Outbound Roaming
Fees, (ii) amounts handled separately in this Section 10 (including the amounts
in Section 10.2.3 through 10.2.7, 10.4 and 10.8), (iii) amounts collected from
customers and paid to governmental or regulatory authorities (e.g. customer
Taxes and USF Charges); and  (iv)  other amounts identified in this agreement as
not included in Billed Revenue (these amounts being “Manager Accounts”). 
Prepaid Revenue (including revenue associated with Prepaid Migrated Accounts and
Prepaid Network Vision Products and Services), Command Center Revenue and
payments from customers under the Installment Billing Program described in
Section 3.8 of this Agreement are not included in Billed Revenue.



4. The first sentence of Section 10.3.2.2 of the Management Agreement is deleted
and replaced with the following:

 
The reductions of amounts billed to Manager Accounts related to the sale of
handsets and handset accessories from Sprint PCS inventory (including
PowerSource Phones, 3G/4G Products and Services and related accessories, but
excluding any payments from customers under the Installment Billing Program
described in Section 3.8) are referred to as “Customer Equipment Credits.”



5. Amounts payable to Sprint under the Installment Billing Program described in
Section 3.8 are “100% Sprint PCS Retained Amounts” to which Sprint PCS is
entitled to 100% of the amounts that customers are billed for such items. 
Exhibit 10.3 is hereby revised to include such amounts as a “100% Sprint PCS
Retained Amount.”




6. Section 10.3.2.5 of the Management Agreement is deleted in its entirety and
replaced with the following:



10.3.2.5  Customer Equipment Charges.  The amount that Sprint PCS bills to
Manager Accounts for subscriber equipment and accessories sold or leased
(including PowerSource Phones, 3G/4G Products and Services and related
accessories, excluding, however any payments from customers under the
Installment Billing Program described in Section 3.8) are referred to as
“Customer Equipment Charges.”



7. MANAGER AND SPRINT PCS’ REPRESENTATIONS.  Manager and Sprint PCS each
represents and warrants that its respective execution, delivery and performance
of its obligations described in this Addendum have been duly authorized by
proper action of its governing body and do not and will not violate any material
agreements to which it is a party.  Each of Manager and Sprint PCS also
represents and warrants that there are no legal or other claims, actions,
counterclaims, proceedings or suits, at law or in arbitration or equity, pending
or, to its knowledge, threatened against it, its Related Parties, officers or
directors that question or may affect the validity of this Addendum, the
execution and performance of the transactions contemplated by this Addendum or
that party's right or obligation to consummate the transactions contemplated by
this Addendum.



7

--------------------------------------------------------------------------------

8. REAFFIRMATION OF SPRINT AGREEMENTS. Each of the undersigned reaffirms in
their entirety, together with their respective rights and obligations
thereunder, the Management Agreement, the Services Agreement, the Trademark and
Service Mark License Agreements, and the Schedule of Definitions (as defined in
the Management Agreement).




9. COUNTERPARTS. This Addendum may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
as of the date first above written.


 
SHENANDOAH PERSONAL COMMUNICATIONS, LLC
 
 
 
 
 
 
By:
/s/
 
 
Name:
Christopher E. French
 
 
Title:
President
 
 
 
 
 
 
SPRINT SPECTRUM L.P.
 
 
 
 
 
 
By:
/s/
 
 
Name:
Matthew S. Gunter
 
 
Title:
VP National Channels
 
 
 
 
 
 
SPRINT COMMUNICATIONS COMPANY, L.P.
 
 
 
 
 
 
By:
/s/
 
 
Name:
Matthew S. Gunter
 
 
Title:
VP National Channels
 

8

--------------------------------------------------------------------------------

WIRELESSCO, L.P.
 
 
By:
/s/
 
 
Name:
Matthew S. Gunter
 
 
Title:
VP National Channels
 
 
 
 
 
 
APC PCS, LLC
 
 
 
 
 
 
By:
/s/
 
 
Name:
Matthew S. Gunter
 
 
Title:
VP National Channels
 
 
 
 
 
 
PhillieCo, L.P.
 
 
 
 
 
 
By:
/s/
 
 
Name:
Matthew S. Gunter
 
 
Title:
VP National Channels
 

 
 
9

--------------------------------------------------------------------------------